DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states ,The image processing apparatus according to claim 1, wherein
the information indicating the correspondence relationship (i.e., a relationship) is information indicating that, in a case where two or more objects are represented by three-dimensional models independent of one another in a first frame of the N frames (i.e., each model is independent of one another ? how are the models distinguished as independent? ) and the two or more objects are represented by one three-dimensional model in a second frame that advances from the first frame in terms of time (i.e., the same two or more models are merged ?  ), the two or more three-dimensional models independent of one another in the first frame and the one three-dimensional model in the second frame are caused to correspond to each other.
 Claim 3 states, The image processing apparatus according to claim 1, wherein

See questions 2 and 3 above. The Examiner has attempted to review the original written description 0057-0063, however, claims 2 and 3 are not clear enough to make a proper interpretation.  Clarification is respectfully requested. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mundermann et al. US Patent Pub. no.: 2008/0031512, hereinafter, ‘Mundermann’.
 	Consider Claims 1, 14 and 15, Mundermann teaches an image processing apparatus (e.g., this is met by the Applicable computer processing system outline in at least 0037 and claim 13) comprising:
an acquisition unit (e.g., this is met by the Applicable computer processing system outline in at least 0037 and claim 13) configured to acquire data, which correspond to N frames (N is an integer not less than 2), in units of frames including a plurality of three-dimensional models (e.g., this is met by the acquired camera data noted in at least 0027-0028 as applied to the context of note: processing unit hereinafter is interpreted as a hardware CPU and is met by the computing system outlined in at least 0037 and claim 13 )configured to perform shape registration processing for the three-dimensional models (e.g., see at least the abstract and 0023 - The cameras allow for the creation of three-dimensional mesh representations of an object dynamically moving within the viewing volume.), which correspond to the N frames (e.g., see at least 0008 and 0023 - for each of the markerless-motion-captured frames a three-dimensional full-body mesh C of the same single subject is defined.), acquired by the acquisition unit, the shape registration processing being performed, based on information indicating a correspondence relationship of the three-dimensional models between frames of the N frames, for the three-dimensional models caused to correspond to each other between the frames  (e.g., see at least 0023 - The articulated ICP algorithm is a generalization of the standard ICP algorithm to articulated models (Besl et al. (1992) in a paper entitled "A method for registration of 3-D shapes" and published in IEEE Trans. Pattern Anal. Machine Intell. 14:239-256). The objective is to track a sequence of visual hulls (mesh C) using an articulated model R. The articulated model R is represented as a discrete sampling of points p.sub.1, . . . , p.sub.P on the surface, a set of rigid segments s.sub.1, . . . , s.sub.S, and a set of joints q.sub.1, . . . , q.sub.Q connecting the segments. Each visual hull is represented as a set of points V=v.sub.1, . . . v.sub.N, which describes the appearance of the person at that time and constitutes the mesh C. For each frame of the sequence, a set of transformations T is computed, which brings the surfaces of model R and mesh C into correspondence, while respecting the model joints q. T includes a set of rigid transformations T.sub.j, one for each rigid part s.sub.j. Similar to ICP, this algorithm iterates between two steps. In the first step, each point p.sub.i on the model is associated to its nearest neighbor v.sub.s(i) among the visual hull points V, where s(i) defines the mapping from the index of a surface point p.sub.i to its rigid part index. In the second step, given a set of corresponding pairs (p.sub.i, v.sub.s(i)), a set of transformations T is computed, which brings them into alignment.).
 	Consider Claim 4, Mundermann teaches a derivation unit ( e.g., this is met by the Applicable computer processing system outline in at least 0037 and claim 13 ) configured to derive the information indicating the correspondence relationship based on the three-dimensional models, which correspond to the N frames, acquired by the acquisition unit, wherein the processing unit performs the shape registration processing based on the information indicating the correspondence relationship derived by the derivation unit (e.g., see at least 0023 - each visual hull is represented as a set of points V=v.sub.1, . . . v.sub.N, which describes the appearance of the person at that time and constitutes the mesh C. For each frame of the sequence, a set of transformations T is computed, which brings the surfaces of model R and mesh C into correspondence, while respecting the model joints q. T includes a set of rigid transformations T.sub.j, one for each rigid part s.sub.j. ).
 	Consider Claim 5, Mundermann teaches that the image processing apparatus according to claim 4, wherein the derivation unit derives, for the three-dimensional models corresponding to the N frames, the information indicating the correspondence relationship based on at least one of a distance in a three-dimensional space, a shape or a size represented by the three-dimensional models, texture data, and an object moving direction (e.g., see at least 0029 - While in marker-based systems the anatomic reference frame of a segment is acquired from anatomical landmarks tracked consistently through the motion path, in the markerless system the anatomical reference frames are defined by the model joint centers and reference pose).
Claim 6, Mundermann teaches wherein the acquisition unit ( e.g., this is met by the Applicable computer processing system outline in at least 0037 and claim 13 )further acquires the information indicating the correspondence relationship (e.g., see at least 0023 ).
 	Consider Claim 7, Mundermann teaches a processing unit( e.g., this is met by the Applicable computer processing system outline in at least 0037 and claim 13 ) configured to perform shape registration processing for a three-dimensional model of interest among the three-dimensional models, which correspond to the N frames, acquired by the acquisition unit based on results of the shape registration processing in the processing unit (e.g., see at least 0023 ).
 	Consider Claim 8, Mundermann teaches a processing unit ( e.g., this is met by the Applicable computer processing system outline in at least 0037 and claim 13 )configured to perform motion analysis processing for a three-dimensional model of interest among the three-dimensional models, which correspond to the N frames, acquired by the acquisition unit based on results of the shape registration processing in the processing unit(e.g., see at least 0029 - While in marker-based systems the anatomic reference frame of a segment is acquired from anatomical landmarks tracked consistently through the motion path, in the markerless system the anatomical reference frames are defined by the model joint centers and reference pose).
 	Consider Claim 11,  Mundermann teaches a grouping unit ( e.g., this is met by the Applicable computer processing system outline in at least 0037 and claim 13 ) configured to group, in a case where there are a frame including one three-dimensional model representing two or more objects and a frame including two or more three-dimensional models segmented from the one three-dimensional model in the N frames, three-dimensional models corresponding to each other between frames into one group, wherein the processing unit performs shape e.g., this is met by grouping the body segments outlined in at least 0029).
 	Consider Claim 12,  Mundermann teaches wherein the processing unit selects a reference frame for each of the groups and performs shape registration processing by taking a three-dimensional model existing in the reference frame as a reference (e.g., see reference frame in at least 0030 band 0034).
 	Consider Claim 13,  Mundermann teaches wherein the processing unit selects the reference frame in accordance with at least one condition of a surface area of a three-dimensional model existing within a frame, a shape of a three-dimensional model existing within a frame, and a number of three-dimensional models existing within a frame(e.g., see reference frame in at least 0030 band 0034).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mundermann et al. US Patent Pub. no.: 2008/0031512, hereinafter, ‘Mundermann’ in view of Collet et al COLLET, Alvaro, et al., "High-Quality Streamable Free-Viewpoint Video,” ACM Trans. Graphics (SIGGRAPH), 34(4),2015.
 	Consider Claim 9, Mundermann teaches the claimed invention except  an encoding unit configured to perform interframe predictive encoding for the three-dimensional models, which correspond to the N frames, acquired by the acquisition unit based on results of the shape registration processing in the processing unit.
 	In analogous art, Collet teaches predictive encoding (abstract and section 8 ) .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try an encoding unit configured to perform interframe predictive encoding for the three-dimensional models, which correspond to the N frames, acquired by the acquisition unit based on results of the shape registration processing in the processing unit for the purpose of creating high quality viewpoint video as suggested by Collet.


Allowable Subject Matter
Claim 10 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646